DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 15 September 2019, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 15 September 2019, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-10 are pending.
No claims are canceled.
Claims 1-10 are amended.
Specification and Drawings:
A new abstract of the disclosure has been submitted with the preliminary amendment filed 15 September 2019.
Amendments to the drawings have not been submitted with the preliminary amendment filed 15 September 2019.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Page 2, line 10, delete “according to the preamble of claim 1” and insert --for separating a series of finished packages containing a predetermined number of products, from a  continuous bundle advancing on a conveyor--.
Explanation for Examiner’s Amendment
The incorporation by reference recitation to the subject matter of the preamble of claim 1 has been delete on page 2 of the specification, and replaced with the current text of the preamble of claim 1.
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the claim is allowable over the prior art because of the combination of structural limitations in the claim and their functional relationship to one another, in particular the limitations of: 

wherein each pair of the cutting elements is driven in an alternating forward and backward movement for engagement with, and disengagement from, the continuous bundle by a double crank actuated by a single motor.”
A review of the closest prior art, see Alessandro (WO 2015/040565), Read (WO 2015/067940), and Billingsley et al. (US 3513620), reveals that many of the features of the claimed subject matter are generally suggested, such as a frame and a pair of cutting elements supported on the frame, and the driving of cutting elements in alternating forward and backward movements.  
Also, the prior art teaches “two pairs of cutting elements, comprising a pair of side cutting elements supported by the frame and a pair of upper cutting elements and lower cutting elements arranged facing four sides of the continuous bundle” (see horizontal cutter unit, 905 in figure 34 and vertical cutter unit, 905 in figure 36 of Billingsley et al.).  Additionally, the prior art teaches the use of a crank and single motor (see bell crank (950) and motor (16) of Billingsley et al. - see also columns 15 and 16, and figures 34, 36, 38 and 39 of Billingsley et al.).
However, the prior art fails to teach or suggest “wherein each pair of the cutting elements is driven in an alternating forward and backward movement for engagement with, and disengagement from, the continuous bundle by a double crank actuated by a single motor.”

While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Therefore, the prior art does not teach or suggest the combination of limitations set forth in independent claim 1, and thus the subject matter of the claims is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited teaches various cutting devices for cutting a film to separate a series of finished packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        27 March 2021